DETAILED ACTION

Response to Amendment
The amendments, filed on 11/30/2020, have been entered and made of record. Claims 26-45 are pending.

Response to Arguments
Applicant's arguments with respect to independent claims 26, 35 and 40 have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 26, 35, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Misawa (2003/0160886) in view of Kim (US2013/0128096). 

Regarding claim 26, Misawa discloses device comprising: 
a first camera configured to capture an image of a first field of view (Fig. 2-3,8,13: Wide-mode image pickup 50A/51A/222A; [0158]; See Wide or Tele angle field of view image in Fig. 3, 5, 10); 

However, Misawa fails to explicitly disclose: “lighting module configured to selectively illuminate the first field of view and the second field of view, wherein the light module comprises: a light source; and a light direction device configured to: adjustably position the light direction device to direct a light beam from the light source to illuminate a first illumination area to flood the first field of view with light when the first camera is capturing an image of the first field of view, wherein the position of the light direction device is adjusted according to the first field of view; and adjustably position the light direction device to direct the light beam from the light source to illuminate a second illumination area to flood the second field of view with light when the second camera is capturing an image of the second field of view, wherein the position of the light direction device is adjusted according to the second field of view.  
In an analogous of art, Kim discloses a zoom illumination system including a fixed lens 121 and a second lens 122 moving along with a light source 110 ([0039]). The zoom illumination system adjusts the position of light source and illumination lens to direct light beam according to wide angle field of view or tele/long distance angle field of view of a camera zoom lens system (abstract; Figs. 2-4: See different illumination lens 120/130/140 and light source 110 [0031-0048]). In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Misawa to position illumination lens and/or light source 

Regarding claim 35, Misawa discloses a method, comprising:
a first field of view of a first and a second field of view of a second camera (Fig. 2-3,8,13: Wide-mode image pickup 50A/51A/222A and Tele-mode image pickup 50B/51B/222B  ; [0158]; See Wide or Tele angle field of view image in Fig. 3, 5, 10);
However, Misawa fails to explicitly disclose:
Illuminating, by a lighting module, an illumination area to flood a first field of view and a second illumination area to flood a second field of view, wherein said illuminating comprises:
 adjusting a position of a light direction device of the lighting module such that the light direction device directs a beam of light from a light source of the lighting module to flood the first illumination area with light when the first camera is capturing an image of the first field of view, wherein the beam of light is directed according to the first field of view; and adjusting the position of the light direction device of the lighting module such that the light direction device directs the beam of light from the light source to flood the second illumination area with light when the second camera is capturing an image of the second field of view, wherein the beam of light is directed according to the second field of view.
In an analogous of art, Kim discloses a zoom illumination system including a fixed lens 121 and a second lens 122 moving along with a light source 110 ([0039]). The zoom illumination system adjusts the position of light source and illumination lens to 

Regarding claim 40, Misawa discloses a non-transitory computer-readable medium storing program instructions, that when executed by one or more processors, causes the one or more processors to implement a lighting control module configured to: 
an image is being captured by a first camera with a first field of view and an image is being captured by a second camera with a second field of view (Fig. 2-3,8, 13: See Wide-mode image pickup 50A/51A/222A and Tele-mode image pickup 50B/51B/222B  ; [0158]; See Wide or Tele angle field of view images of Fig. 3,5 or 10 captured by wide and  tele image pickup devices).
However, Misawa fails to explicitly disclose: cause, when an image is being captured by a first camera, a position of a light direction device of a lighting module to be adjusted such that the light direction device directs a beam of light from a light source to illuminate a first illumination area to flood a first field of view of the first  camera with light, wherein the beam of light is directed according to the first field of view; and cause, when an image is being captured by a second camera, the position of 

In an analogous of art, Kim discloses a zoom illumination system including a fixed lens 121 and a second lens 122 moving along with a light source 110 ([0039]). The zoom illumination system adjusts the position of light source and illumination lens to direct light beam according to wide angle field of view or tele/long distance angle field of view of a camera zoom lens system (abstract; Figs. 2-4: See different illumination lens 120/130/140 and light source 110 [0031-0048]). In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Misawa to position illumination lens and/or light source according to wide or tele field of view.  The modifications thus provide adequate light for captured object at wide or tele angle field of view.

Regarding claim 41, Misawa discloses the non-transitory computer-readable medium of claim 40, wherein the first camera and the second camera capture sequential images ([0222-0223; 0286]: Misawa teaches cameras for capturing video signals that inherently including sequential images).

Claims 26, 35-37, 40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtay (US2015/0085174) in view of Kim (US2013/0128096).


a first camera configured to capture an image of a first field of view (Fig. 1A-B: Wide Subset/Sensor 104; [0034]); 
a second camera configured to capture an image of a second field of view (Fig. 1A-B: Tele Subset/Sensor 104; [0034]); and 
However, Shabtay fails to explicitly disclose: “lighting module configured to selectively illuminate the first field of view and the second field of view, wherein the light module comprises: a light source; and a light direction device configured to: adjustably position the light direction device to direct a light beam from the light source to illuminate a first illumination area to flood the first field of view with light when the first camera is capturing an image of the first field of view, wherein the position of the light direction device is adjusted according to the first field of view; and adjustably position the light direction device to direct the light beam from the light source to illuminate a second illumination area to flood the second field of view with light when the second camera is capturing an image of the second field of view, wherein the position of the light direction device is adjusted according to the second field of view.  
In an analogous of art, Kim discloses a zoom illumination system including a fixed lens 121 and a second lens 122 moving along with a light source 110 ([0039]). The zoom illumination system adjusts the position of light source and illumination lens to direct light beam according to wide angle field of view or tele/long distance angle field of view of a camera zoom lens system (abstract; Figs. 2-4: See different illumination lens 120/130/140 and light source 110 [0031-0048]). In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date 

Regarding claim 35, Shabtay discloses a method, comprising:
a first field of view of a first and a second field of view of a second camera (Fig. 1A-1B or 11A-11B: See wide sensor image or first field of view of wide subset camera 104 and See tele sensor image or first field of view of tele subset camera 106).
However, Shabtay fails to explicitly disclose:
Illuminating, by a lighting module, an illumination area to flood a first field of view and a second illumination area to flood a second field of view, wherein said illuminating comprises:
 adjusting a position of a light direction device of the lighting module such that the light direction device directs a beam of light from a light source of the lighting module to flood the first illumination area with light when the first camera is capturing an image of the first field of view, wherein the beam of light is directed according to the first field of view; and 
adjusting the position of the light direction device of the lighting module such that the light direction device directs the beam of light from the light source to flood the second illumination area with light when the second camera is capturing an image of the second field of view, wherein the beam of light is directed according to the second field of view.


Regarding claim 36, Shaptay discloses method of claim 35, wherein the first camera is a wide-angle camera and the second camera is a narrow-angle camera (Figs. 1-4: wide angle camera 104 and tele angle camera 106).

Regarding claim 37, Shaptay in view of Kim discloses the method of claim 35, wherein the second illumination area is a limited region within the first field of view (Kim: Fig. 2-4: the illumination of second field of view or tele-end is inherently narrower than wide-end in order to illuminate tele angle view or longer object distance. Therefore, illumination of tele-end is inherently a limited or narrower region within a wide angle field of view of the camera system of Shabtay or Kim).  


an image is being captured by a first camera with a first field of view and an image is being captured by a second camera with a second field of view (Fig. 1A-1B or 11A-11B: See wide sensor image or first field of view of wide subset camera 104 and See tele sensor image or first field of view of tele subset camera 106).
However, Shaptay fails to explicitly disclose:cause, when an image is being captured by a first camera, a position of a light direction device of a lighting module to be adjusted such that the light direction device directs a beam of light from a light source to illuminate a first illumination area to flood a first field of view of the first  camera with light, wherein the beam of light is directed according to the first field of view; and cause, when an image is being captured by a second camera, the position of the light direction device of the lighting module to be adjusted such that the light direction device directs a beam of light from the light source to illuminate a second illumination area to flood a second field of view of the second camera with light, wherein the beam of light is directed according to the second field of view.  

In an analogous of art, Kim discloses a zoom illumination system including a fixed lens 121 and a second lens 122 moving along with a light source 110 ([0039]). The zoom illumination system adjusts the position of light source and illumination lens to direct light beam according to wide angle field of view or tele/long distance angle field of view of a camera zoom lens system (abstract; Figs. 2-4: See different illumination lens 

Regarding claim 42, Shaptay in view of Kim discloses the non-transitory computer-readable medium of claim 40, wherein the second illumination area is a limited region within the first field of view (Kim: Fig. 2-4: the illumination of second field of view or tele-end is inherently narrower than wide-end in order to illuminate tele angle view or longer object distance. Therefore, illumination of tele-end is inherently a limited or narrower region within a wide angle field of view of the camera system of Shabtay or Kim).  

Regarding claim 43, Shaptay discloses the non-transitory computer-readable medium of claim 42, wherein the first camera is a wide-angle camera and the second camera is a narrow- angle camera (Figs. 1-4: wide angle camera 104 and tele angle camera 106).

Regarding claim 44, Shaptay in view of Kim fails to explicitly disclose the non-transitory computer-readable medium of claim 40, wherein the lighting control module is further configured to cause the beam of light to be adjusted based, at least in part, on a user input.  
.

Claims 27-30, 33-34, 38-39 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtay in view of Kim and further in view of Wan (2016/0182789).

Regarding claim 27, Shabtay in view of Kim discloses the device of claim 26, wherein the light direction device further comprises: 
an optical lens configured to redirect light or a reflector configured to redirect light (Kim: See different lens configurations in Fig 2-4 to redirect light beam from light source 110); and 
However, Shabtay in view of Kim fails to explicitly disclose “an actuator configured to: adjust the light direction device to a first position relative to the light source to adjust the lighting module to illuminate the first illumination area to flood the first field of view with light; and adjust the light direction device to a second position relative to the light source to adjust the lighting module to illuminate the second illumination area to flood the second field of view with light”.
In an analogous of art, Wan  discloses a camera with a smart illumination system comprising actuator/voice coil motor (vcm) and controller in order to adjust light/lens  angle in xyz to illuminate one or more regions of interest or field of field ([0073-0094]; See the smart illumination system in Figs. 5-9; abstract). In light of the teaching from 
  
Regarding claim 28, Shabtay in view of Kim and in view of Wan discloses the device of claim 27, wherein the actuator comprises a voice coil motor (VCM) configured to adjust the position of the light direction device relative to the light source (Wan: [0074-0086]: voice coil motor/ actuator).  

Regarding claim 29, Shabtay in view of Kim fails to explicitly discloses the device of claim 26, further comprising: a processor configured to: cause the light direction device to be adjusted to a first position when the first camera is capturing an image of the first field of view; and cause the light direction device to be adjusted to a second position when the second camera is capturing an image of the second field of view.  
In an analogous of art, Wan  discloses a camera with a smart illumination system comprising actuator/voice coil motor (vcm) and controller in order to direct light to illuminate one or more regions of interest or field of field ([0073-0094]; See the smart illumination system in Figs. 5-9; abstract). In light of the teaching from Wan, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Shabtay and Kim to direct light to one or more position of regions of interest.  The modifications thus improve camera lighting capability for illuminating one or more region of interest with stronger lighting (Wan: abstract).

Regarding claim 30, Shabtay in view of Kim discloses the device of claim 29, wherein the second illumination area is a limited region within the first field of view (Kim: Fig. 2-4: the illumination of second field of view or tele-end is inherently narrower than wide-end in order to illuminate tele angle view or longer object distance. Therefore, illumination of tele-end is inherently a limited or narrower region within a wide angle field of view of the camera system of Shabtay or Kim).

Regarding claim 33, Shaptay discloses the device of claim 30, wherein the processor is configured to cause the first camera to capture a first image of the first field of view and cause the second camera to capture a second image of second field of view (Fig. 1B and 11A: See wide sensor image and tele  sensor image), and wherein the processor is configured to adjustably position the light direction device to the first position to illuminate the first illumination area corresponding to the first field of view when the first camera is capturing the image of the first field of view (abstract; [0031-0048]: Kim discloses an  illumination zoom system for positioning the illumination lens and/or light source in a position/distance ) and further adjustably position the light direction device to the second position to illuminate the second illumination area corresponding to the second field of view when the second camera is sequentially capturing the image of the second field of view (abstract; [0031-0048]: Kim discloses an illumination zoom system for positioning the illumination lens and/or light source in a position/distance).

Kim teaches that if a wide view angle illumination is used at a telephoto position where only illumination in a narrow view angle is required, most of the illumination is squandered ([0008]). Therefore, the zoom illuminating systems 101 through 103 may adjust the illumination ranges of light emitted from the light source 110 according to wide angle position and telephoto position photographing conditions are respectively realized according to the lens units 120 through 140 ([0045-0048]). In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Shaptay and Kim to automatically adjust a position illumination lens and/or light source according to wide or tele field of view.  The modifications thus provide an automatic illumination system to provide efficiency light source for a wide angle or tele angle camera.
However, Shaptay in view of Kim fails to explicitly disclose: cause the second camera to capture a second image of second field of view subsequent to the capture of the first image.
Official Notice is taken that it is well known and expected in the art to change a timing sequent or order to capture a tele or wide angle images based on a user input.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device Shaptay and Kim to include a user input to change the sequence or order of capturing tele/wide angle images. The modifications thus provide a more user friendly camera control system.


Regarding claim 34, Shabtay discloses the device of claim 26, wherein the first camera is a wide-angle camera and the second camera is a narrow-angle camera (Figs. 1-4: wide angle camera 104 and tele angle camera 106).  

Regarding claim 38, Shabtay in view of Kim fails to explicitly disclose the method of claim 35, wherein said adjusting the position of the light direction device to flood the first or second illumination area with light comprises adjusting a beam angle of the beam of light from the light source.
In an analogous of art, Wan discloses a smart illumination system with different illumination configurations to tilt lens, light source or mechanical light source arm in order to adjust light angle in to illuminate one or more regions of interest or field of field ([0073;0075; 0077]; See the smart illumination system in Figs. 5-7; abstract). In light of the teaching from Wan, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Shabtay and Kim to include the actuator/ controller of Wan to adjust light direction and region of interest. The modifications thus improve camera lighting capability for illuminating one or more region of interest (Wan: abstract). 

Regarding claim 39, Shaptay in view of Kim fails to explicitly disclose the method of claim 35, wherein said adjusting the position of the light direction device to flood the 
In an analogous of art, Wan discloses a smart illumination system with different illumination configurations of movable platform light source (Figs. 5-7: see moveable light platforms), movable illumination lens (Fig. 8: 807) or mechanical light source arm (713) in order to adjust light angle in to illuminate one or more regions of interest or field of field (abstract; [0073;0075; 0077]; See the smart illumination system in Figs. 5-7; abstract). In light of the teaching from Wan, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Shaptay and Kim to include the actuator/ controller of Wan to adjust light direction and region of interest.  The modifications thus improve camera lighting capability for illuminating one or more region of interest (Wan: abstract).

Regarding claim 45, Shaptay in view of Kim fails to explicitly disclose the non-transitory computer-readable medium of claim 44, wherein adjusting the position of the light direction device causes: a beam angle of the beam of light emitted from the lighting module to be adjusted; or a beam direction of the beam of light emitted from the lighting module to be adjusted.
In an analogous of art, Wan  discloses a smart illumination system with different illumination configurations to tilt lens, light source  or mechanical light source arm in order to adjust light angle in  to illuminate one or more regions of interest or field of field ([0073;0075; 0077]; See the smart illumination system in Figs. 5-7; abstract). In light of the teaching from Wan, it would have been obvious to one of ordinary skill in the art .

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 31, the prior art of Shaptay discloses a tele/wide angle camera system with a light projector. The prior art of Misawa discloses a tele/wide angle camera system. The prior art of Wan discloses a smart illumination system for illuminating one or more region of interest or field of view. The prior art of Mihelich (US2015/0193982) discloses a tele/wide angle camera system with a lighting system. The prior art of Cha (US2015/0312445) discloses a plurality of cameras with different focal length. The prior art of Asano (US2014/0340486) discloses an imaging system with main and sub camera. The prior art of Ike (US2003/0152251) discloses a camera for pickup image with wide angle when face detected and pickup image with telephoto camera when iris illumination direction is determined. Kim discloses a zoom illumination based on a camera tele or wide angle zoom. The prior art of  Yoshida : “wherein the processor is further configured to: identify a subject in the first field of view of the first camera; and select the second field of view of the second camera based on identifying the subject in the first field of view”.

Regarding dependent claim 32, the claim is objected as being depending upon the objected claim 31.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/27/21